Citation Nr: 1744780	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for fracture, left hand with osteoarthritis and osteopenia prior to June 14, 2016, and entitlement to a rating in excess of 10 percent from June 14, 2016.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for deviated nasal septum.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin condition.  

5.  Entitlement to service connection for low back disability.  

6.  Entitlement to service connection for skin disability, to include as due to exposure to herbicide agents.  

7.  Entitlement to service connection for deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2011 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the pendency of the appeal, an August 2016 rating decision assigned a higher rating of 10 percent for fracture, left hand with osteoarthritis and osteopenia, effective June 14, 2016.  Staged ratings have been created and the issue on appeal has been characterized as shown on the title page of this decision.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing.  A transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for fracture, left hand with osteoarthritis and osteopenia prior to June 14, 2016, and entitlement to a rating in excess of 10 percent from June 14, 2016; service connection for low back disability; and service connection for skin disability, to include as due to exposure to herbicide agents, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Most recently, an August 2003 rating decision denied service connection for low back pain.  Relevant evidence was not received within the one-year period to appeal that determination and the Veteran did not appeal the decision.

2.  Evidence received since the August 2003 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for low back pain.  

3.  An August 2003 rating decision denied service connection for a skin condition.  Relevant evidence was not received within the one-year period to appeal that determination and the Veteran did not appeal the decision.

4.  Evidence received since the August 2003 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for skin condition.  

5.  A May 1982 rating decision denied service connection for vasomotor rhinitis/deviated nasal septum.  Relevant evidence was not received within the one-year period to appeal that determination and the Veteran did not appeal the decision.

6.  Evidence received since the May 1982 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for deviated nasal septum.  

7.  The weight of the most competent and credible evidence shows that the Veteran's deviated nasal septum had its onset in active service.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, with respect to the denial of entitlement to service connection for low back pain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2016).

2.  New and material evidence having been received; the claim for entitlement to service connection for low back pain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The August 2003 rating decision, with respect to the denial of entitlement to service connection for skin condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2016).

4.  New and material evidence having been received; the claim for entitlement to service connection for skin condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  The May 1982 rating decision, with respect to the denial of entitlement to service connection for deviated nasal septum, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2016).

6.  New and material evidence having been received; the claim for entitlement to service connection for deviated nasal septum is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

7.  The criteria for entitlement to service connection for deviated nasal septum are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Given the favorable disposition of the actions herein, which are not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New and Material Evidence - Low Back Pain

First, a May 1982 rating decision denied service connection for low back pain.  A June 1982 notice letter advised the Veteran of the May 1982 rating decision and included notice of procedural and appellate rights.  Relevant evidence was not received within the one-year period from notification of the May 1982 rating decision and the Veteran did not appeal the decision.  The May 1982 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2016).

In May 2003, the Veteran filed a petition to reopen the claim for service connection for low back pain.  An August 2003 rating decision denied service connection for low back pain.  An August 2003 VA notice letter advised the Veteran of the August 2003 rating decision and noted enclosure of VA Form 4107, including an explanation of his appellate rights.  Relevant evidence was not received within the one-year period from the notification of the August 2003 rating decision and the Veteran did not appeal the decision.  The August 2003 rating decision is final with respect to the denial of service connection for low back pain.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2016).

The evidence of record at the time of the August 2003 rating decision included the Veteran's service treatment records.  The RO denied service connection for low back pain, noting that the service treatment records showed treatment in 1978 for back pain, but there was no indication of further problems and there was no diagnosis or claim of a back condition on separation examination in October 1981.  The RO also noted that the Veteran identified medical treatment from 1990 to 1995, but that this was years after separation from service.  

Evidence associated with the claims folder since the August 2003 rating decision includes VA medical records, private medical records, and the Veteran's statements and hearing testimony.  The Board finds that some of the evidence received by VA constitutes new and material evidence to reopen the claim for entitlement to service connection for low back pain.  The Veteran's May 2017 hearing testimony is "new" as it was not of record at the time of the August 2003 rating decision.  The evidence is "material" because it indicates that the Veteran's back pain had its onset in service and continued until the present time, indicating a relationship between the back pain noted in the service treatment records and his current disability, an unestablished fact necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim as a VA medical examination is required to adjudicate the claim.  See Shade, supra.  New and material evidence has been received and the claim for entitlement to service connection for low back pain is reopened.  However, additional development is required prior to adjudication of the service connection issue.

New and Material Evidence - Skin

In May 2003, the Veteran filed a claim for service connection for skin condition.   In part, an August 2003 rating decision denied service connection for skin condition.  An August 2003 VA notice letter advised the Veteran of the August 2003 rating decision and noted enclosure of VA Form 4107, an explanation of his appellate rights.  Relevant evidence was not received within the one-year period from the notification of the August 2003 rating decision and the Veteran did not appeal the decision.  The August 2003 rating decision is final with respect to the denial of service connection for skin condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2016).

The evidence of record at the time of the August 2003 rating decision included the Veteran's service treatment records.  The RO denied service connection for skin condition, noting the diagnoses of tinea versicolor and tinea cruris in the service treatment records, but that the October 1981 separation report of medical examination did not contain any complaint or diagnosis of a skin condition.  In addition, the RO noted that the condition was acute and transitory.

Evidence associated with the claims folder since the August 2003 rating decision includes VA medical records, private medical records, and the Veteran's statements and hearing testimony.  The Board finds that some of the evidence received by VA constitutes new and material evidence to reopen the claim for entitlement to service connection for skin condition.  The VA medical treatment records are "new" as they were not of record at the time of the August 2003 rating decision.  The evidence is "material" because it indicates that the Veteran has a current skin disability, noting the use of topical ointment for the skin, which was not of record at the time of the August 2003 rating decision.  The evidence also raises a reasonable possibility of substantiating the claim as a VA medical examination is required to adjudicate the claim.  See Shade, supra.  New and material evidence has been received and the claim for entitlement to service connection for skin condition is reopened.  However, additional development is required prior to adjudication of the service connection issue.

New and Material Evidence - Deviated Nasal Septum

First, a May 1982 rating decision denied service connection for vasomotor rhinitis/deviated nasal septum.  A June 1982 notice letter advised the Veteran of the May 1982 rating decision and included notice of procedural and appellate rights.  Relevant evidence was not received within the one-year period from the notification of the May 1982 rating decision and the Veteran did not appeal the decision.  The May 1982 rating decision is final concerning the denial of service connection for deviated nasal septum.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2016).

The evidence of record at the time of the May 1982 rating decision included the Veteran's service treatment records.  The RO denied service connection for vasomotor rhinitis/deviated nasal septum, stating that the Veteran was first discovered to have a deviated nasal septum in 1966.  It was noted that the Veteran had a perineal history for most of his life of a chronic rhinitis and that this condition along with deviated nasal septum had existed prior to the Veteran's entrance into service.  

Evidence associated with the claims folder since the May 1982 rating decision includes VA medical records, private treatment records, and the Veteran's statements and hearing testimony.  The Board finds that some of the evidence received by VA constitutes new and material evidence to reopen the claim for entitlement to service connection for deviated nasal septum.  The Veteran's May 2017 hearing testimony is "new" as it was not of record at the time of the May 1982 rating decision.  The evidence is "material" because the Veteran reported a traumatic injury to his nose during active service, indicating an in-service injury, an unestablished fact necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim.  New and material evidence has been received and the claim for entitlement to service connection for deviated nasal septum is reopened.  

Service Connection - Deviated Nasal Septum

The evidence reflects that the Veteran has a current disability.  A November 2011 QTC examination report shows a diagnosis of deviated nasal septum.

Concerning an in-service injury or disease, the enlistment report of medical examination dated in April 1962 shows that all systems were clinically evaluated as normal.  Thus, the Veteran is presumed sound.  The Board finds that the evidence is not clear and unmistakable as to whether the Veteran had a deviated nasal septum that existed prior to entry into active service in order to rebut the presumption of soundness.  In this respect, the Veteran testified in May 2017 that he suffered an injury to the nose during active service.  While the service treatment records indicate that the Veteran suffered from allergies from a young age, there was no specific finding that the deviated nasal septum existed prior to entrance into active service and there is no medical evidence dated prior to service, indicating the presence of a deviated septum.  Accordingly, the inquiry becomes whether the Veteran's deviated nasal septum is related to an in-service injury or disease.  The service treatment records dated in 1966 indicate the presence of a deviated nasal septum.  In addition, a service treatment record dated in March 1973 noted a septal deviation and a report of medical examination dated in November 1978 shows the presence of a deviated septum.

With respect to a nexus relationship, the Veteran was found to have a deviated nasal septum during active service and the Veteran currently has a deviated nasal septum.  Accordingly, the Board finds that the weight of the evidence indicates that the Veteran's deviated nasal septum had its onset in active service.  Service connection for deviated nasal septum is granted.  38 C.F.R. § 3.303.






ORDER

New and material evidence having been received; the claim for entitlement to service connection for low back pain is reopened. 

New and material evidence having been received; the claim of entitlement to service connection for skin condition is reopened.

New and material evidence having been received; the claim of entitlement to service connection for deviated nasal septum is reopened.

Service connection for deviated nasal septum is granted.


REMAND

Concerning entitlement to a compensable rating for fracture, left hand with osteoarthritis and osteopenia prior to June 14, 2016, and entitlement to a rating in excess of 10 percent from June 14, 2016, the Veteran's disability is currently rated under Diagnostic Codes 5003-5229 and was previously rated under Diagnostic Code 5299.  However, the Veteran has claimed symptoms of numbness and has not been evaluated for any neurological symptoms concerning his service-connected disability.  Accordingly, the Board finds that a new VA examination is required to address such neurological symptoms pursuant to his service-connected fracture, left hand.  

Next, the Board finds that VA medical examinations are required with respect to the claims for service connection for low back disability and service connection for skin disability, to include as due to exposure to herbicide agents.  

With respect to the claim for service connection for low back disability, the evidence reflects a current diagnosis of lumbar osteoarthritis.  Concerning an in-service injury or disease, the evidence shows complaints of low back pain in 1977 and following a motor vehicle accident in 1978.  The Veteran also testified that he has had back pain since that time.  A VA medical examination is required as to whether there is a relationship between the current low back disability and the Veteran's active service.  38 C.F.R. § 3.159 (c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Concerning the claim for service connection for skin condition, the evidence shows that the Veteran uses a topical lotion for dry skin, indicating a current disability.  In addition, the Veteran is considered competent and credible to testify as to his skin manifestations.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  With respect to an in-service injury or disease, the service treatment records contain diagnoses of tinea versicolor and tinea cruris.  Accordingly, a VA examination is required to determine whether any current skin disability is related to the Veteran's active service.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VA notice letter and ask him to identify all VA and non-VA medical providers from whom he has received treatment for the disabilities on appeal, which have not already been obtained, to include records from Dr. E. G., as referenced during the May 2017 hearing, worker's compensation records pertaining to his back disability, and private medical records from Christus St. Joseph Hospital as identified by the Veteran in a dated May 2003 authorization form, and to complete and return the requisite authorization forms for each identified private medical treatment provider.  Document all efforts to request any identified records.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected fracture, left hand with osteoarthritis and osteopenia.  The claims folder must be available to the examiner for review and the examiner must indicate that the review was completed.  Any medically indicated tests and studies must be completed.  The examiner must address the following: 

Address all impairment and symptoms associated with the Veteran's service-connected disability, to include range-of-motion testing.  In addition, address whether there is a neurological component to the Veteran's service-connected disability, addressing the Veteran's complaints of numbness.

3.  Schedule the Veteran for a VA examination concerning his claimed low back disability.  The claims folder must be made available for review and the examiner must note that a review was completed.  Following review of the claims folder, the examiner is asked to address the following: 

Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability is causally or etiologically related to active service.

Rationale must be expressed for any opinion reached.  In rendering the requested opinion, the examiner must address the complaints of low back pain and spasms and physical profile in 1977 and complaints of low back pain following a motor vehicle accident in 1978.   

4.  Schedule the Veteran for a VA examination concerning his claimed skin disability.  The claims folder must be made available for review and the examiner must note that a review was completed.  Following review of the claims folder, the examiner is asked to address the following: 

*List all current diagnoses of the skin.

*Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability is causally or etiologically related to active service.

Rationale must be expressed for any opinion reached.  In rendering the requested opinion, the examiner must address the diagnoses of tinea versicolor in 1966 and 1973 and the diagnosis of tinea cruris in 1981.

5.  Thereafter, readjudicate the issues on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


